Citation Nr: 0032249	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-24 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of reinstatement of VA death pension 
benefits.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1917 to May 
1919.  The record reflects that the appellant married the 
veteran in September 1962 and lived with him until his death 
in July 1967.  In February 1968, the appellant was awarded 
entitlement to Department of Veterans Affairs (VA) death 
pension benefits as the surviving spouse of the veteran.

In January 1990, the VA Regional Office in Manila (the RO) 
issued an administrative decision in which it determined that 
the appellant could no longer be recognized as the surviving 
spouse of the veteran because she had been living with a man 
and had been openly holding herself out as his spouse.  For 
this reason, the RO terminated the appellant's receipt of VA 
death pension benefits as the surviving spouse of the 
veteran.  See 38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. § 
3.50 (2000).  The appellant subsequently appealed that 
decision to the Board of Veterans' Appeals (the Board).  In a 
July 1991 decision, the Board denied the appellant's claim of 
entitlement to recognition as the surviving spouse of the 
veteran on the basis that she had been living with a man and 
had been openly holding herself to their community out as his 
spouse.  That decision was not appealed.

In April 1992, the appellant filed a claim of entitlement to 
recognition as the surviving spouse of the veteran for the 
purpose of restoring her entitlement to VA death pension 
benefits.  This claim was ultimately denied by the Board in 
an October 1996 decision in which it was determined that the 
appellant had been living with a man as of November 1, 1990 
and had been openly holding herself to their community out as 
his spouse.  The appellant subsequently filed an appeal to 
the United States Court of Appeals for Veterans Claims (the 
Court).


In July 1997, the Court dismissed the appellant's claim on 
the basis that she had failed to pay the appropriate filing 
fee or to file a motion to waive the filing fee in accordance 
with Rule 3(e) of the Court's Rules of Practice and 
Procedure.  The Court noted that it had issued a previous 
order directing the appellant to show cause within fifty days 
after the date of said order as to why her appeal should not 
be dismissed pursuant to Rule 3(e).  The appellant did not 
respond to that order.  Thus, the Court concluded that her 
claim must be dismissed for failure to comply with a Court 
order and with Rule 3(e).

In December 1998, the appellant filed a new claim for 
restoration of her VA death pension benefits on the basis 
that her husband and wife relationship had terminated.  This 
claim was denied by the RO in a letter dated June 28, 1999, 
in which it was determined that she was not entitled to 
restoration of her VA death benefits on the basis that her 
relationship had terminated.  The appellant subsequently 
filed a timely appeal regarding that decision.


FINDINGS OF FACT

1.  The veteran and the appellant were married in September 
1962.  The veteran died in July 1967.  In a February 1968 
decision, the RO awarded death pension benefits to the 
appellant, as the unmarried widow of the veteran.

2. The evidence of record manifestly demonstrates that 
beginning in 1979, the appellant lived with another 
individual of the opposite sex, R.S., and held herself out 
openly to the public as his wife.

3.  The appellant did not terminate the relationship or 
conduct which had created an inference of remarriage prior to 
November 1, 1990.

CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for the purposes of reinstatement of VA 
death pension benefits.  38 U.S.C.A. § 101(3), 1311(e) (West 
1991); 38 C.F.R. §§ 3.1(j), 3.50(b), 3.55(a), 3.102, 3.215 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to restoration VA death 
pension benefits as the surviving spouse of a deceased 
veteran.  Although the appellant acknowledges that she began 
living in a husband and wife relationship with an individual 
named R.S. in 1979, she argues that this relationship has 
been terminated and that her entitlement to death pension 
benefits as the surviving spouse of the veteran should be 
restored.  In support of her claim she points to the passage 
of Section 8207 of HR 2400 (Public Law 105-178), which was 
signed on June 9, 1998.  As will be addressed in greater 
detail below, that legislation added a new subsection (e) to 
38 U.S.C. § 1311, which governs the payment of Dependency and 
Indemnity Compensation (DIC) to a surviving spouse.  Section 
1311(e)(1) now provides that remarriage shall not bar a 
surviving spouse's eligibility for DIC if a surviving spouse 
ceases living with another person and holding himself or 
herself out openly to the public as that person's spouse.  
See Transportation Equity Act for the 21st Century, Pub. L. 
No. 105-178 § 8207, 112 Stat. 495 (June 9, 1998) (codified at 
38 U.S.C.A. § 1311(e)).

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Pertinent law and regulations provide that improved death 
pension is a benefit payable to a veteran's surviving spouse 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. § 3.3(b)(4) (2000).  
Dependency and indemnity compensation (DIC) is a payment made 
by the VA to a surviving spouse, child or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 1991); 38 C.F.R. § 3.5(a)(1) 
(2000).

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
Section 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death and: (1) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided 
in Sec. 3.55, has not remarried or has not since the death of 
the veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50.

Prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage, if that remarriage was 
terminated by a death, divorce, annulment, or if the 
remarriage was declared void.  Those provisions also allowed 
for reinstatement of VA death benefits to a surviving spouse 
whose benefits had been terminated because the surviving 
spouse had been living another person and holding himself or 
herself out openly to the public as that persons spouse, if 
that spouse ceased living with that other person and holding 
himself or herself out openly to the public as that person's 
spouse .  These provisions were amended by the Omnibus Budget 
Reconciliation Act of 1991, Pub. L. No. 101-508, § 8004, 104 
Stat. 1388- 348 (Nov. 5, 1990), to create a permanent bar to 
reinstatement of VA death benefits for those surviving 
spouses whose disqualifying relationship had been terminated 
and whose claim for reinstatement of benefits was not filed 
before November 1, 1990.  This statutory bar was later 
amended to allow reinstatement of VA death benefits for those 
surviving spouses whose disqualifying remarriages were 
terminated by a divorce proceeding which had been initiated 
prior to November 1, 1990.  See Veterans Benefit Act of 1992, 
Pub. L. No. 102- 568, § 103, 106 Stat. 4320, 4322 (Oct. 29, 
1992).

As noted above, on June 9, 1998, Section 8207 of HR 2400 
(Public Law 105-178) was signed.  This bill added a new 
subsection (e) to 38 U.S.C. § 1311, which governs the payment 
of DIC to a surviving spouse.  Section 1311(e)(1) provides 
that remarriage shall not bar a surviving spouse's 
eligibility for Dependency and Indemnity Compensation (DIC) 
if the remarriage is terminated by death, divorce, or 
annulment (unless VA determines that divorce or annulment was 
secured through fraud or collusion) and Section 1311(e)(2) 
provides that DIC is not barred if a surviving spouse ceases 
living with another person and holding himself or herself out 
openly to the public as that person's spouse.  Section 
1311(e)(1) also provides that the act of living with another 
person and holding himself or herself out openly to the 
public as that persons spouse, shall not bar a surviving 
spouse's eligibility to DIC benefits, if that spouse ceases 
living with that other person and holding himself or herself 
out openly to the public as that person's spouse.  In effect, 
subsection (e) of Section 8207 reinstates the pre-1990 rules 
for the reinstatement of eligibility for DIC benefits under 
38 U.S.C.A. § 1311, setting out that a surviving spouse who 
remarries after the death of a veteran can be reinstated as 
surviving spouse, for the purposes of being eligible for 
reinstatement of DIC benefits, when that subsequent marriage 
terminates. 


However, by its express terms, the amendment made by Section 
8207 only applies to restoration of eligibility for DIC.  See 
Pub. L. No. 105- 178 § 8207, 112 Stat. 495 (June 9, 1998); 
see also VA General Counsel Precedent Opinion 13-98 
(September 13, 1998) [holding that a surviving spouse who 
regains eligibility for dependency and indemnity compensation 
under 38 U.S.C. § 1311(e), as added by section 8207 of the 
Transportation Equity Act for the 21st Century, Pub. L. 
No. 105-178, § 8207, 112 Stat. 107, 495 (1998), either upon 
the termination of remarriage by death, divorce, or 
annulment, or upon the cessation of living with another 
person and holding himself or herself out openly to the 
public as that person's spouse, does not regain eligibility 
for medical care under the Department of Veterans Affairs 
Civilian Health and Medical Program (CHAMPVA), for 
dependents' educational assistance, or for loan guaranty 
benefits].

Factual Background

The record reflects that the appellant married the veteran in 
September 1962.  At the time, the veteran was 73 years of age 
and the appellant was 17 years of age.  A certificate of 
death shows that the veteran died in July 1967 at the age of 
78.  The cause of death was noted to be an acute myocardial 
infarction due to old age.  At the time of the veteran's 
death, the appellant was 22 years of age.  In a letter dated 
in February 1968, the RO granted the appellant's claim of 
entitlement to improved pension benefits as the surviving 
spouse of the veteran.  

The record shows that two field investigations were conducted 
in 1978 and 1979, in order to verify reports that the 
appellant had been living in a husband and wife relationship 
with a man named S.V.  Reports of these investigations dated 
in October 1978 and January 1979 did not result in any 
findings that the appellant was living in a husband and wife 
relationship with any other man, including S.V.  The 
appellant continued to receive VA death pension benefits as 
the surviving spouse of the veteran throughout this period.

In June 1989, a field investigation was conducted in order to 
verify that the person receiving VA benefits as the surviving 
spouse of the veteran was the appellant.  During the course 
of this investigation, information was received in the form 
of interviews with various friends and neighbors of the 
appellant, which suggested that the appellant had been living 
in a husband and wife relationship with a man named R.S.  It 
was also discovered that she had given birth to a child in 
1978, whose father was R.S.  Shortly thereafter, further 
investigation was undertaken in order to specifically 
determine the nature of the relationship between R.S. and the 
appellant.  After various interviews were conducted, 
including interviews with the appellant, it was determined 
that by 1978, she had begun a relationship with R.S.  It was 
further determined that sometime in May 1979, R.S. began 
residing with the appellant.  Statements solicited from 
various neighbors and acquaintances confirmed that the 
appellant and R.S. had been living together ever since and 
that they had been holding themselves out as husband and wife 
to the community. 

In January 1990, the RO issued an administrative decision in 
which it found that the appellant had been living with an 
individual of the opposite sex, R.S., and had been holding 
herself out to the public as R.S.'s spouse.  The appellant 
subsequently filed a timely appeal regarding this decision.  
As a consequence of the RO's decision, the appellant's 
pension benefits were later terminated as of May 1, 1979, 
which resulted in an overpayment of $31,285.59.

In a July 1991 decision, the Board denied the appellant's 
claim of entitlement to recognition as the surviving spouse 
of the veteran.  In reaching this conclusion, the Board found 
that the weight of the evidence supported the conclusion that 
the appellant, while not legally remarried, had been living 
openly with an individual of the opposite sex for several 
years, and that she had been holding herself out to the 
community as this person's spouse.

In April 1992, the appellant filed for reinstatement of her 
improved pension benefits.  She essentially contended that 
her relationship with R.S. had terminated after he left for a 
job in Saudi Arabia.

A report of a field examination dated in January 1994 shows 
that various interviews were conducted with neighbors and 
acquaintances to determine whether the appellant and R.S. 
were still living together as husband and wife.  The 
investigator found that although R.S. had moved to Saudi 
Arabia for work several months before, a relationship still 
existed between the two and they were still holding 
themselves out to the community as husband and wife.  The 
appellant's claim of entitlement to recognition as the 
surviving spouse of the appellant was denied by the RO in a 
May 1994 administrative decision.  The appellant subsequently 
appealed that decision.

During the course of her appeal, in April 1993, the Committee 
on Waivers and Compromises of the Manila RO issued a decision 
in which it granted a waiver of recovery of the appellant's 
overpayment of VA death pension benefits in the amount of 
$31,285.59.  The Committee concluded that a waiver was 
warranted because it was clear that the government could not 
enforce the collection of any significant portion of that sum 
from the appellant.

In an October 1996 decision, the Board denied the appellant's 
claim of entitlement to recognition as the surviving spouse 
of the veteran on the basis that she had been living with a 
man and had been openly holding herself to their community 
out as his spouse.  The appellant contended, in essence, that 
she had a relationship with R.S. but that the relationship 
had been terminated prior to October 31, 1990.  The Board 
concluded that although the evidence suggested that R.S. had 
moved to Saudi Arabia, the evidence also suggested that the 
relationship between R.S. and the appellant had not been 
completely severed.  Nevertheless, the Board found that even 
if it was assumed that their relationship had ended, the 
record showed that their relationship could have been 
terminated no earlier than January 1991 (indeed, the 
appellant's own statements acknowledged a relationship in 
1991); thus, the provisions of Pub. L. No. 101-508, § 8004, 
104 Stat. 1388- 348 (Nov. 5, 1990) (codified at 38 U.S.C.A. 
§ 103), created a bar to reinstatement of her VA death 
benefits because her disqualifying relationship had been 
terminated before November 1, 1990.  The appellant 
subsequently filed an appeal to the Court.

As noted above, the Court dismissed the appellant's claim in 
July 1997 on the basis that she failed to pay the appropriate 
filing fee or to file a motion to waive the filing fee in 
accordance with Rule 3(e) of the Court's Rules of Practice 
and Procedure.  The Court indicated that it had issued an 
order directing the appellant to show cause within fifty days 
after the date of said order as to why her appeal should not 
be dismissed pursuant to Rule 3(e), but that she had not 
responded to that order.  The Court concluded that her claim 
must be dismissed for failure to comply with a Court order 
and with Rule 3(e). The Court accordingly did not address the 
merits of the appeal. 

In December 1998, the veteran filed a new claim of 
entitlement to restoration of her VA death pension benefits.  
She contended that Section 8207 of HR 2400 (Public Law 105-
178), which was signed on June 9, 1998, entitled her to 
restoration of these benefits.  In a response letter dated in 
March 1999, the RO informed the appellant that this law 
restores DIC payments to spouses whose remarriage following 
the death of the veteran is terminated by death, divorce, or 
annulment, as well as to spouses who cease living with 
another person and holding themselves out as that person's 
spouse.  

In an April 1999 statement, the appellant reiterated that she 
had a relationship with R.S. until 1991.  In a statement 
submitted in June 1999, the appellant indicated that she was 
no longer in a relationship with R.S. and that he was now 
married to another woman.  In support of this claim, she 
submitted a marriage certificate showing that R.S. married a 
woman named M.R. in June 1998 in Seattle, Washington.

In a letter dated in June 1999, the RO denied the appellant's 
claim of entitlement to restoration of her death pension 
benefits as the surviving spouse of the veteran.  The RO 
advised the appellant that the new law only allows for 
restoration of DIC benefits, which was not the type of 
benefit that she was receiving as the surviving spouse of the 
veteran.  Rather, the appellant was in receipt of death 
pension benefits, for which restoration is still not 
permitted.

Thereafter, the appellant submitted a Notice of Disagreement 
in which she asserted that she was entitled to restoration of 
her "DIC" benefits because R.S. had stopped seeing her in 
1991, and had since moved to the United States to marry 
another woman.  In a statement submitted in September 1999, 
however, the appellant clarified that "instead of DIC, I am 
claiming for the restoration of my [n]onservice-connected 
death pension benefits."

In a letter dated in November 1999, the RO again informed the 
appellant that Public Law 105-178 allows for restoration of 
death benefits only to widows who are entitled to DIC 
benefits, but not to widows who are entitled to death pension 
benefits.  In a Substantive Appeal (VA Form 9) submitted in 
November 1999, the appellant again asserted that "I had an 
illicit affair [with R.S.], but the fact that he is now 
legally married [is evidenced by] his marriage certificate."  
She argued that she was entitled to restoration of her 
monthly pension benefits because she was no longer living 
with R.S.

Analysis

Preliminary matters

The appellant is seeking recognition as the surviving spouse 
of the veteran for the purpose of restoring her entitlement 
to VA death pension benefits.  As discussed in detail above, 
a similar claim for recognition as the surviving spouse of 
the veteran was denied by the Board in an October 1996 rating 
decision.  Although the appellant attempted to appeal that 
decision to the Court, her appeal was dismissed in July 1997 
because she failed to pay the appropriate filing fee.  Thus, 
the Board's October 1996 decision became final.  38 U.S.C.A. 
§ 7104 (1991); 38 C.F.R. § 20.1100 (2000).  

Normally, a claim that has been the subject of a final 
decision cannot be reopened unless new and material evidence 
is presented.  38 U.S.C.A. § 5108 (West 1991).
Therefore, in light of previous RO and Board decisions 
denying the appellant's claim, the Board has considered 
whether the issue currently on appeal would be more 
appropriately characterized as an attempt to reopen a 
previously denied claim pursuant to 38 U.S.C.A. § 5108.  
However, in this appeal, the appellant is asserting that 
Public Law 105-178, which was signed into law in June 1998, 
allows for the reinstatement of her VA death benefits because 
she has ceased living with R.S. and holding herself out 
openly to the public as his spouse.  See Transportation 
Equity Act for the 21st Century, Pub. L. No. 105-178 § 8207, 
112 Stat. 495 (June 9, 1998) [codified at 38 U.S.C.A. 
§ 1311(e)].  In essence, the Board believes that the 
appellant's claim is based on a new and different theory of 
entitlement that could not have been raised at the time of 
the Board's October 1996 decision.  See Spencer v. Brown, 4 
Vet. App. 283, 289 (1993) [holding that change in law or 
regulations may serve as a basis for a new claim or a new 
cause of action].

In light of the aforementioned change in the law, the Board 
will accordingly not address the matter of whether new and 
material evidence has been presented to reopen the claim, 
which was denied in October 1996.  Instead, the Board will 
proceed to a review of the appellant's claim on a de novo 
basis.  In making this conclusion with respect to this 
preliminary matter, the Board is in no way insinuating that 
the appellant's argument concerning Pub. L. No. 105-178 will 
ultimately prove to be valid.

The Board additionally notes that even if it assumed for the 
sake of argument that the Court's reasoning in Spencer does 
not apply to this case [and as indicated above the Board 
believes that Spencer is applicable], the Board's conclusion 
with respect to reviewing the case on a de novo basis, as did 
the RO, is not prejudicial to the appellant, as she would be 
getting more consideration than the claim deserved.  
Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).    

Discussion

At the outset, the Board notes that the record on appeal 
manifestly reveals that the appellant and R.S. were living 
together and holding themselves out to the public as husband 
and wife.  Moreover, the appellant acknowledges that they 
were in a relationship until at least 1991.  She asserts that 
she and R.S. have since ended their relationship, and that he 
has since remarried.  In essence, she contends that because 
their relationship has now ended, she is entitled to 
reinstatement of her death pension benefits as the surviving 
spouse of the veteran pursuant to 38 U.S.C.A. § 1311(e).  
However, the fact that her relationship with R.S. no longer 
exists is not relevant to the outcome of this case.  It is 
undisputed that she and R.S. were living together as of 
November 1, 1990.  The appellant has admitted on a number of 
occasions that she was living with R.S. in 1991, including in 
a sworn affidavit dated in November 1993 and in sworn hearing 
testimony in July 1994 [see the hearing transcript, page 2].  
Moreover, in a sworn affidavit dated in November 1994, R.S. 
himself acknowledged a relationship with the appellant until 
1991.  

Because the appellant was living with R.S. as of November 1, 
1990, and because she was holding herself out to the public 
to be R.S.'s spouse, the veteran is not entitled to 
reinstatement of her death pension benefits as the surviving 
spouse of the veteran.  38 U.S.C.A. § 103 (West 1991); 38 
C.F.R. § 3.55 (2000).

While the appellant is correct that 38 U.S.C.A. § 1131(e) 
allows for the reinstatement of certain death benefits when a 
deceased veteran's surviving spouse ceases holding herself 
out openly to the public as another persons spouse, this 
provision applies only to reinstatement of DIC benefits.  The 
appellant, however, was not in receipt of DIC benefits.  In 
1968 she was found to be entitled to death pension benefits 
as the surviving spouse of the appellant, which were 
discontinued for reasons explained in detail above.  Improved 
pension benefits are not included in the reinstatement 
provisions set forth in 38 U.S.C.A. § 1131(e) and the 
appellant is not entitled to reinstatement of her death 
pension benefits based on this law.

In short, the Board finds that it is well established in the 
record on appeal that the appellant and R.S. were living 
together and holding themselves out to the public as husband 
and wife as of November 1, 1990.  Based on the law, 
restoration of her death pension benefits as the surviving 
spouse of the veteran is not warranted.  While the new 
provisions of 38 U.S.C.A. § 1131(e) do allow for 
reinstatement of DIC benefits when a deceased veteran's 
surviving spouse ceases holding herself out openly to the 
public as another persons spouse, these provisions do not 
apply to VA death pension benefits.  As discussed above, the 
appellant was awarded entitlement only to death pension 
benefits as the surviving spouse of the appellant, and not 
DIC benefits.  Therefore, the appellant does not meet the 
statutory requirements for reinstatement of her death 
benefits as the surviving spouse of the veteran.  

Because the law in this case, and not the facts, is 
dispositive of the issue, the appellant has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Additional Matters

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).  However, VA is not required 
to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In this instance, the appellant is 
seeking restoration of her VA death pension benefits.  As 
discussed above, the Board has determined that the appellant 
does not meet the legal requirements for restoration of such 
benefits as surviving spouse of the veteran.  As discussed 
above, the facts are not in dispute, and the appellant has 
pointed to no evidence relevant to this case which has not 
already been associated with the claims folder.  There is no 
reasonable possibility that any further assistance would aid 
in substantiating her claim.  The Board concludes that there 
is no further duty to assist the appellant in the development 
of her claim.  See the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. § 5103A).

In light of the appellant's assertion in her July 1999 Notice 
of Disagreement, to the effect that she was entitled to 
restoration of her "DIC" benefits, the Board has considered 
whether it would be appropriate to refer a claim of 
entitlement to DIC benefits to the RO for further 
development.  However, as noted above, the appellant 
subsequently submitted another statement in September 1999, 
in which she clarified that "instead of DIC, I am claiming 
for the restoration of my [n]onservice-connected death 
pension benefits".  Thus, the Board believes that a referral 
of this matter to the RO is not warranted.  


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for the purposes of reinstating VA death 
pension benefits.  The benefits sought on appeal are denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

